Per Curiam. This court finds that this claim is for back salary due to the lapse of the appropriation for the period during which the debt incurred, the same having been confirmed by the written report of the Department of Transportation. After having reviewed the record in this matter including the joint stipulation of the parties, we find that Claimant is entitled to back salary in the amount of $2500.00 plus employer contributions of $353.75 which should be disbursed by the comptroller and credited as follows: _167L25_ Claimant -IPO-QO- State Employees Retirement System -187,50- State Employees Retirement System — State Contribution --- State Employees Retirement System — State Contribution FICA _166-25_ FICA Tax Fund -6^50_ State Withholding Tax -500-00- Treasurer, State of Illnois — Federal Income Tax It is, therefore, ordered that Claimant be and is hereby awarded the total employee benefit of $2853.75 (two thousand eight hundred fifty-three and 75/100) to be disbursed and credited in accordance with our above finding. AMENDED OPINION Roe, C. J. On February 13,1981, this Court rendered an opinion granting an award of $2,853.75, said sum representing $2,500.00 in back salary plus and minus certain employer contributions and employee withholdings for a total employee benefit of $2,853.75. Upon prompt notification given us by attorneys for both parties and our own independent examination of the claim, we find that the award in this case should represent damages for a tort. It was not a claim for lost wages but a settlement arising out of an alleged violation of Claimant’s civil rights, for which a complaint had been filed in Federal district court. Because either the appropriated funds for payment had lapsed or there were no funds appropriated for payment of this type of matter, Claimant filed in this Court to collect the sum settled for. We approved the settlement but erroneously modified the award as described above. We hereby amend our opinion of February 13,1981, and order Claimant to be awarded the sum of $2,500.00.